 In the Matter of THE PITTSBURGH COURIER PUBLISHING COMPANYandPITTSBURGH NEWSPAPER PRINTING PRESSMEN'SUNION, LOCAL No. 9,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter of THE PITTSBURGH COURIER PUBLISHING COMPANYandPITTSBURGH STEREOTYPERS' UNION, LOCAL No. 56, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCases Nos. C-1738 and C-17-39-Decided December 9, 1940Jurisdiction:newspaper publishing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Henry Shore,for the Board.Mr. Nicholas UnkovicandMr. A. W. McCandless,of Pittsburgh, Pa.,for the respondent.Mr. Jos. Hagani,of Pittsburgh, Pa., for the Pressmen.Mr. Joseph A. Sharkey,of Pittsburgh, Pa., for the Stereotypers.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Pittsburgh News-paper Printing Pressmen's Union Local No. 9, herein called the Press-men, and by Pittsburgh Stereotypers' Union, Local No. 56, herein-called the Stereotypers, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Sixth Region(Pittsburgh, Pennsylvania), issued its complaint, dated September27, 1940, against The Pittsburgh Courier Publishing Company, Pitts-burgh,' Pennsylvania, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.'449, herein called the Act.Copies of the complaint and notices ofhearing were duly served upon the respondent, upon the Pressmen,and upon the Stereotypers.28 N L R. B., No 64._376 THE PITTSBURGH COURIER PUBLISHINGCOMPANY377Concerning the unfair labor practices, the complaint alleged, in sub-stance, (1) that the respondent, by certain named officers, agents,representatives, and employees, committed, authorized, instigated,and acquiesced in statements and conversations tending to discourageactivities for the purposes of collective bargaining and other mutualaid and protection and tending to discourage membership and activityin the Pressmen and the Stereotypers; and from about November 1939made inquiries of employees to ascertain their affiliations with out-side labor organizations and with the Pressmen and the Stereotypers;(2) that the respondent, from on or about February 19, 1940, and atall times thereafter, refused to recognize and bargain collectively withthe'Pressmen and the Stereotypers on behalf of the employees in therespective appropriate units; and that between about March 8, 1940,and March 11, 1940, the respondent discharged 'all except one of itsemployees who were members of the Pressmen, and discharged all ofits employees who were members of the Stereotypers for the purposeof avoiding its obligation to bargain with the Pressmen and theStereotypers as the duly authorized representatives of its employeeswithin the appropriate units; and (3) that the respondent dischargedand refused to reinstate six named employees because of their mem-bership and activities in the Pressmen; and discharged and refused toreinstate four named employees because of their membership andactivities in the Stereotypers.On November 1, 1940, the respondent, the Pressmen, the Stereo-typers, and counsel for the Board entered into a stipulation in settle-ment of the case.The stipulation provides as follows :ISTIPULATIONWHEREAS, it is the mutual desire of The Pittsburgh CourierPublishing Company, and Pittsburgh Newspaper Printing Press-men's Union, Local No. 9, and Pittsburgh Stereotypers' Union,Local No. 56, to settle amicably any differences that have arisenbetween them, with the sincere belief that such a settlement willbe in the best interests of all parties concerned,It is hereby stipulated and agreed by and between The Pitts-burgh Courier Publishing Company, hereinafter referred to as theRespondent, Pittsburgh Newspaper Printing Pressmen's Union,Local No. 9, Pittsburgh Stereotypers' Union, Local No. 56, andHenry Shore, Attorney for the National Labor Relations Board,as follows :IUpon charges and amended charges duly filed by the PittsburghNewspaper Printing Pressmen's Union, Local No. 9, and by Pitts- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDburgh Stereotypers' Union, Local No. 56, the National Labor Re-lationsBoard, by the Regional Director for the Sixth Region,acting pursuant to authority granted in Section 10 (b) of theNational Labor Relations Act, Stat. 449, and pursuant to ArticleIV, Section 1, of the National Labor Relations Board Rules andRegulations, Series 2 as amended, duly issued its Complaint andNotice of Hearing on September 27, 1940, against the Respondentherein.IIThis Stipulation, together with the amended charges, the Na-tionalLabor Relations Board Rules and Regulations,' Series2 as amended, Complaint and Notice of Hearing, Affidavit ofService of said Complaint and Notice of Hearing, copy of Or-der Consolidating Cases, Notice of Postponement of Hearing,Order Extending Time for Filing. of Answer, Affidavit of Serv-ice of said Order Extending Time for Filing of Answer and ofNotice of Postponement of Hearing, Petition for, Postponementof Hearing, Order Denying Petition for Postponement of Hear-ing,Affidavit of Service of said Order Denying Petition forPostponement of Hearing, Notice of Further Postponement ofHearing, and Affidavit of Service of said Notice of FurtherPostponement of Hearing shall contsitute the entire record inthis case and may be filed with the Chief Trial Examiner ofthe National Labor Relations Board, Washington, D. C. ^IIIAll the parties hereto waive their right to a hearing and tothe making of Findings of Fact ,and Conclusions of Law by theNational Labor Relations Board herein, and to any other orfurther procedure before said Board.IV ,Respondent is a Corporation organized under the laws of theCommonwealth of Pennsylvania, having been incorporated in1910.The Respondent has its principal office and place of biisi-ness in the City of Pittsburgh, County of Allegheny, Pennsyl-vania, and is and has been for a number of years engaged in theproduction, printing, publication, sale, and distribution of anationalweekly newspaper known as THE PITTSBURGHCOURIER, and of other printed matter. The principal rawmaterials used by the Respondent consist of news print, ink, andother printing materials.For the year 1939 and the first six THE PITTSBURGH COURIER PUBLISHING COMPANY379months of 1940, the value of the raw materials and machinerypurchased by Respondent exceeded $100,000.00, more than 7570of which represented raw materials and machinery purchasedin Canada and States of the United States other' than the Com-monwealth of Pennsylvania, and shipped by rail and truck tothe Respondent's plant in the Commonwealth of Pennsylvania.Approximately 166,000 copies of The Pittsburgh Courier perweek are published, printed, and sold by Respondent.Of thisnumber approximately 3070 is sold and shipped outside theCommonwealth of Pennsylvania, the shipments being by UnitedStates mail, by truck and by rail.Approximately half the ad-vertising appearing in Respondent's publications is securedthrough national advertising agencies.Respondent employsapproximately one hundred persons.Respondent is engaged ininterstate commerce within the meaning of Section 2, Subdivi-sions (6) and (7) of the National Labor Relations Act.VThe Pittsburgh Newspaper Printing Pressmen's Union, LocalNo. 9, affiliated with the American Federation of Labor, is a-labor organization within the meaning of Section 2, Subdivision(5), of the National Labor Relations Act.VIThe Pittsburgh Stereotypers' Union, Local No. 56, affiliatedwith the American Federation of Labor, is a labor organizationwithin the meaning of Section 2, Subdivision (5), of the Na-tional Labor Relations Act.VIIAll of the employees of the Respondent in its Press-roomDepartment constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) ofthe National Labor' Relations Act.VIIISince on or about February 1, 1940, and at all times there-after, to, and including the date of the signing of this Stipula-tion, the majority of the employees of the Respondent in the unitdescribed in paragraph VII above had designated the PittsburghNewspaper Printing Pressmen's Union, Local No. 9, as theirrepresentative for the purposes of collective bargaining with theRespondent. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of the employees of the Respondent in its StereotypingDepartment constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.-XSince on or about February 1, 1940, and at all times,there-after, to, and including the date of the signing of this Stipula-tion, the majority of the employees of the Respondent in theunit described in paragraph IX above had designated the Pitts-burgh Stereotypers'Union, Local No. 56,as their representativefor the purposes of collectivebargaining with theRespondent.XIUpon this Stipulation and upon the record herein, an Ordermay forthwith be entered by the National Labor RelationsBoard as follows :1.Respondent,The Pittsburgh Courier Publishing Company,its officers,agents, successors,and assigns,shall cease and desistfrom :(a) In any manner interfering with, restraining or coerc-ing its employees in the exercise of their right to form, join,or assist labor organizations,to bargain collectively with rep-resentatives of their own choosing,and to engage in concertedactivities for the purposes of collective bargaining or othermutual-aid or'protection.(b)Discouraging membership in the Pittsburgh .PrintingPressmen's Union, Local No. 9, in the Pittsburgh Stereotypers'Union, Local No. 56, or any other labor organization of itsemployees by discriminating against said employees in respectto their hire or tenure of employment or any term or conditionof employment.(c)Refusing to bargain collectively with the PittsburghPrinting Pressmen's Union, Local No. 9, as the exclusive rep-resentative of all its employees in its Press-room Department,and with the Pittsburgh Stereotypers' Union, LocalNo. 56, asthe exclusive representative of all of its employees in itsStereotyping Department,in respect to rates of pay, wages,hours of work,and otherconditions of employment.2.Respondent, The Pittsburgh Courier Publishing Company,its officers, agents, successors,and assigns,shall take the follow- THE PITTSBURGH-COURIER PUBLISHING COMPANY381ing affirmative action to effectuate the purposes and policy ofthe National Labor Relations Act :(a)Offer to Walter Waters, Byron Peters, NathanielE. Johnson, Nathaniel Crowder,William Stewart, StanleyWaters,Harry Martin, RussellWonds, C. S. Joyner, andHarold Franklin immediate and full reinstatement to theirformer positions of employment without prejudice to theirseniority and other rights and privileges, dismissing any per-sonshired on or after March 8, 1940, who have been perform-ing the same work or work substantially equivalent to thatwhich any of the herein named persons were performing priorto their discharge.(b)Make whole the hereinafter named employees for anyloss ofpay they may have suffered by reason of their dischargeby payment to them of the sums hereinafter set out after theirnames,within forty-five (45) days from the effective date ofthis agreement :WalterWaters---------------------------------- $880. 00Byron Peters------------------------------------102.10Nathaniel E. Johnson----------------------------447.50Nathaniel Crowder------------------------------289.20William Stewart--------------------------------535.25StanleyWaters ---------------------------------407.00Harry Martin-----------------------------------307.50RussellWoods ----------------------------------236.31C.S.Joyner------------------------------------173.06Harold Franklin--------------------------------223.00(c)Upon request, bargain collectively with the PittsburghNewspaper Printing Pressmen's Union, Local No. 9, as theexclusive representative of all of its employees in its Press-room Department, and with the Pittsburgh Stereotypers'Union, Local No. 56, as the exclusive representative of all ofits employees in its Stereotyping Department, in respect torates of pay, wages, hours of work, and other conditions ofemployment.(d)Post immediately in conspicuous places at its plantand maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating :(1)That the Respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraphs,1 (a), (b), and (c) of this order.(2)That the Respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), and (c) of this order. 382DECISIONSOF NATIONALLABOR RELATIONS BOARD(3)That the Respondent's employees are free to becomeor remain members of the,Pittsburgh Printing Pressmen'sUnion, Local, No. 9, or the Pittsburgh Stereotypers' Union,Local No. 56, and the Respondent will not discriminateagainst any employee because of his membership or activityin these organizations.(e)File with the Regional Director of the Sixth Region,within ten (10) days from the date of the entry of this.Order,a report in writing setting forth in detail the manner andform in which it has complied with the foregoing- require-ments, consistent with the provisions of this Order.XII.Respondent hereby consents to the entry by_ the United StatesCircuit Court of Appeals for the appropriate circuit, upon appli-cation of the National Labor Relations Board, of a consent decree,enforcing the Order of the National Labor Relations Board sub-stantially, in the form set forth in Paragraph- XI above, andhereby waives further notice of the application for such decree.XIIIIt is understood and agreed that this Stipulation embodiesthe entire agreement between the parties, and there is no verbalagreement of any kind which varies, -alters, or adds to thisStipulation.XIVIt is understood and agreed further that this Stipulation issubject to the approval of the National Labor Relations Boardand shall become effective immediately upon receipt of noticegranting such approval.On November 27, 1940, the Board issued its order approving theabove stipulation, making it a part of the record in the case, andtransferring the proceeding to the Board for the purpose of entryof a decision and order by the Board pursuant to the provisions ofthe stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT--I.THE BUSINESSOF THE RESPONDENTThe Pittsburgh Courier Publishing Company, a corporation withits principal office and place of business in Pittsburgh, Pennsylvania, THE PITTSBURGH COURIER PUBLISHING COMPANY383is engaged in the production,printing,publication,sale, and distri-bution of a national weekly newspaper known as THE PITTSBURGHCOURIER,and of other printed matter.The principal raw materialsusedby the respondent consist of news print,ink, and other printingmaterials.For the year 1939 and the first 6 months of 1940, thevalue of the raw materials and machinery purchased by the respond-ent exceeded$100,000.More than 75 per cent of this amount repre-sented raw materials and machinery purchased in Canada and Statesoutside the Commonwealth of Pennsylvania and shipped by railand,truck to the respondent's plant in Pennsylvania.Approximately 166,000 copies of THE PITTSBURGH COURIER arepublished, printed, and sold by the respondent each week.Of thisnumber about 30 per cent are sold and shipped outside Pennsylvaniaby truck and rail. -Approximately half the advertising matter whichappears in the respondent's publications is secured through nationaladvertising agencies.The respondent employs approximately 100persons.The respondent admits that it is engaged in interstate commercewithin the meaning of the Act.We find that the above-describedoperations constitute a continuous flow of trade,traffic, and commerceamong the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case,and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that The Pittsburgh Courier Publishing Company,Pittsburgh, -Pennsylvania,its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to form, join, or assist labororganizations,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purposesof collectivebargainingor other mutual aid or protection;(b)Discouraging membership in the Pittsburgh Printing Press-men's Union, Local No. 9, in the Pittsburgh Stereotypers' Union,Local No. 56,or any other labor organization of its employees bydiscriminating against said employees in respect to their hire ortenure of employment or any term or condition of employment;. (c)Refusing to bargain collectively with the Pittsburgh PrintingPressmen'sUnion, Local No. 9, as the exclusive representative of allits employees in its Press-room Department,and with the Pitts-burgh Stereotypers' Union, Local No. 56, as the exclusive representa- 384 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of all of its employees in its' Stereotyping Department, inrespect to rates of pay, wages, hours of work, and otherconditionsof employment.2.Take the following affirmative action to effectuate the purposesand policy of the National Labor Relations Act :(a)Offer to Walter Waters, Byron Peters, Nathaniel E. Johnson,Nathaniel Crowder, William Stewart, Stanley Waters, Harry Martin,RussellWoods, C. S. Joyner, and Harold Franklin immediate andfull reinstatement to their former positions of employment withoutprejudice to their seniority and other rights and privileges, dismiss-ing any persons hired on or after March 8, 1940, who have beenperforming the same work or work substantially equivalent to thatwhich any of the herein named persons were performing prior totheir discharge;(b)Make whole the hereinafter named employees for any loss ofpay they may have suffered by reason of their discharge by paymentto them of the sums hereinafter set out after theirnames,withinforty-five (45) days from the effective date of this agreement:'WalterWaters-----------------------------------------$880.00Byron Peters-------------------------------------------102.10Nathaniel E. Johnson-----------------------------------447.50Nathaniel Crowder--------------------------------------289.20William Stewart---------- ------------------- -----------535. 25StanleyWaters-----------------------------------------407.00Harry Martin------------------------------------------307.50RussellWoods------------------------------------------236.34C. S.Joyner --------------------------------------------173.06Harold Franklin -----------------------------------------223. 00(c)Upon request, bargain collectively with the Pittsburgh News-paper Printing Pressmen's Union, Local No. 9, as the exclusive repre-sentative of all of its employees in its Press-room Department, andwith the Pittsburgh Stereotypers' Union, Local No. 56, as the exclu-sive representative of all its employees in its Stereotyping De-partment, in respect to rates of pay, wages, hours of work, andother conditions of employment;(d) Post immediately in conspicuous places at its plant and main-tain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating: (1) that the re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a), (b), and (c) of this Order;(2), that the respondent will take the affirmative action set forth inparagraphs 2 (a), (b), and (c) of this Order; and (3) that thei The stipulation 'provides that it should become effective immediatelyupon receipt ofnotice that the Board has approved it.The Board's orderapprovingthe stipulation wasissued November 27, 1940. THE /PITTSBURGH COURIER PUBLISHING COMPANY385respondent's employees are free to become or remain members ofthe ^ Pittsburgh Printing Pressmen'sUnion, Local No. 9, or thePittsburgh Stereotypers'Union, Local No. 56,and the respondentwill not discriminate against any employee because of his member-ship or activity in these organizations;(e)File with the Regional Director for the Sixth Region, withinten\(10) days from the date of the entry of this Order, a report inwriting setting forth in detail the manner and form in which ithas complied with the foregoing requirements,consistent with theprovisions of this Order.